     Case 2:20-cv-00062-JAM-CKD Document 14 Filed 04/21/20 Page 1 of 5

1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       RUSSELL K. HENSLEY,                No.   2:20-cv-00062-JAM-CKD
11                   Plaintiff,
12           v.                             ORDER DENYING PLAINTIFF’S MOTION
                                            TO REMAND
13       LAZER SPOT, INC. and DOES 1-
         100, inclusive,
14
                     Defendant.
15

16           After Lazer Spot, Inc.’s former employee, Russell Hensley,

17   filed suit in Yolo County Superior Court, the corporation removed

18   this case to federal court.        Notice of Removal, ECF No. 1.     Lazer

19   Spot invoked the Court’s diversity jurisdiction, arguing the

20   amount in controversy exceeded the statutory threshold and that

21   the two parties—a California citizen and a Georgia corporation—

22   are completely diverse.      Notice of Removal at 2-6.      In response,

23   Hensley filed a motion to remand.1       ECF No. 8.    He contends the

24   Court should not rely upon the amount in controversy listed in

25   his complaint because it mistakenly alleges that Hensley seeks up

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for April 7, 2020.
                                      1
     Case 2:20-cv-00062-JAM-CKD Document 14 Filed 04/21/20 Page 2 of 5

1    to $4,999,999.99 in monetary damages.         Mot. at 3 (citing Guez

2    Decl. ¶ 3, ECF No. 8-1).      The actual amount in controversy,

3    Hensley argues, is $52,213.15, exclusive of attorney fees.          Id.;

4    Reply at 1-2, ECF No. 12.

5          When a complaint “alleges on its face an amount in

6    controversy sufficient to meet the federal jurisdictional

7    threshold, [the amount in controversy] requirement is

8    presumptively satisfied unless it appears to a ‘legal certainty’

9    that a plaintiff cannot actually recover that amount.”

10   Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir.

11   2007). As explained below, Hensley failed to either satisfy the

12   legal certainty standard or provide compelling reasons for why

13   that standard should not apply. For these reasons, the Court

14   denies his motion to remand.

15

16                               I.   BACKGROUND

17         From 2016 through 2019, Hensley worked for Lazer Spot at its

18   trucking yard management center in Yolo County, CA.          Compl. ¶¶ 1,

19   11, ECF No. 1-1.    He alleges that Spot failed to timely

20   compensate him for (1) involuntarily-forfeited rest periods;
21   (2) involuntarily-forfeited meal periods; (3) overtime; and

22   (4) off-the clock work.      Compl. ¶¶ 26-39, 47-64.      Hensley argues

23   Lazer Spot also failed to provide him with accurate pay stubs.

24   Compl. ¶¶ 40-46.    He seeks monetary and injunctive relief for

25   these violations of California law.       See Compl. ¶¶ 26-64.

26   ///
27   ///

28   ///
                                           2
     Case 2:20-cv-00062-JAM-CKD Document 14 Filed 04/21/20 Page 3 of 5

1                                 II.   OPINION

2         A.    Legal Standard

3         A defendant may generally remove an action filed in state

4    court if the federal district courts have original jurisdiction

5    over the claims.      Chavez v. JPMorgan Chase & Co., 888 F.3d 413,

6    414 (9th Cir. 2018) (citing 28 U.S.C. § 1441(a)).          Defendants

7    seeking to remove a case based on a federal court’s diversity

8    jurisdiction must show that, at the time of removal, the parties

9    are completely diverse and the amount in controversy exceeds

10   $75,000, exclusive of interests and costs.         Matheson v.

11   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir.

12   2003) (citing 28 U.S.C. § 1332 (a)).         When it is unclear from

13   the face of the complaint filed in state court whether the

14   amount in controversy exceeds $75,000, “the removing defendant

15   bears the burden of establishing, by a preponderance of the

16   evidence, that the amount in controversy exceeds the

17   jurisdictional threshold.”      Chavez, 888 F.3d at 416.      But when

18   the complaint “alleges on its face an amount in controversy

19   sufficient to meet the federal jurisdictional threshold, such

20   requirement is presumptively satisfied unless it appears to a
21   ‘legal certainty’ that the plaintiff cannot actually meet that

22   amount.”   Guglielmino, 506 F.3d at 699.

23        B.    Analysis

24        The face of Hensley’s complaint states that the amount in

25   controversy is $4,999,999.99.      See Infanzon v. Allstate Insur.

26   Co., No. CV 19-06483-JAK-SKx, 2019 WL 5847833, at *4 (C.D. Cal.
27   Nov. 6, 2019) (“Where the pleadings seek ‘up to’ an amount or set

28   a cap ‘not to exceed’ a certain figure, ‘this suffices as a
                                           3
     Case 2:20-cv-00062-JAM-CKD Document 14 Filed 04/21/20 Page 4 of 5

1    statement of the amount in controversy upon which Defendants can

2    rely in properly removing the action to federal court.”).

3    Hensley nonetheless argues this Court lacks diversity

4    jurisdiction because the actual amount in controversy—$52,213.15—

5    falls short of the jurisdictional minimum.         Mot. at 2-3.     Hensley

6    urges the Court to consider this amount, rather than the

7    $4,999,999.99 mistakenly claimed in the complaint, to conduct its

8    jurisdictional analysis.      Id.   Albeit attractive in its

9    simplicity, the Court cannot adopt this approach.

10        Lazer Spot’s opposition correctly surveys much of the in-

11   circuit authority on this issue.          Opp’n 1-3.   When, following

12   removal, a plaintiff argues the amount in controversy differs

13   from the amount alleged in his complaint, he must show to a

14   “legal certainty” that he could not recover more than $75,000.

15   Guglielmino, 506 F.3d at 699.       A plaintiff can only meet this

16   high bar by pointing to “a rule of law or limitation of damages

17   [that] would make it virtually impossible for [him] to meet the

18   amount-in-controversy requirement.’”          Amezquita v. JC Penney

19   Corp., Inc., No. 1:18-cv-0177-AWI-SAB, 2018 WL 1181675, at *2

20   (quoting Pachinger v. MGM Grand Hotel-Las Vegas, Inc., 802 F.2d
21   362, 364 (9th Cir. 1986).      As Lazer Spot argues, the Central

22   District of California has uniformly rejected the notion that a

23   mistake or typographical error in the complaint frees plaintiffs

24   from satisfying the legal certainty standard.          Opp’n at 2; Perez

25   v. Hermetic Seal Corp., No. CV 16-05211-BRO-FFMx,           2016 WL

26   5477990, at *2 (C.D. Cal. 2016); Plata v. Target Corp., No. CV
27   16-5190-PSG-MRWx, 2016 WL 6237798, at *2 (C.D. Cal. Oct. 25,

28   2016); Gillings v. Time Warner Cable LLC, No. CV 10-5565-AG-RNBx,
                                           4
     Case 2:20-cv-00062-JAM-CKD Document 14 Filed 04/21/20 Page 5 of 5

1    2011 WL 13273074, at *2 (C.D. Cal. Jan. 6, 2011).          Hensley fails

2    to identify any cases to the contrary.        Nor does he provide any

3    compelling reasons why the Court should depart from the Central

4    District’s approach.

5         Adopting the Central District’s approach for this case, the

6    Court finds Hensley bears the burden of proving the amount in

7    controversy—as a matter of law—cannot exceed $75,000.00.            Hensley

8    failed to make this showing.        He did not, in either his 3-page

9    motion or 2-page reply brief, identify a rule of law or

10   limitation of damages that would make it “virtually impossible”

11   for more than $75,000.00 to be at issue here.         See Amezquita, No.

12   2018 WL 1181675, at *2.      Accordingly, the $4,999,999.99 prayer

13   for relief in Hensley’s operative complaint satisfies the amount-

14   in-controversy requirement.      Because the parties also satisfy

15   section 1332’s complete diversity requirement, the Court finds it

16   has diversity jurisdiction over this suit.         Hensley’s motion to

17   remand is therefore DENIED.

18

19                                III.    ORDER

20        For the reasons set forth above, the Court DENIES
21   Plaintiff’s motion to remand.

22        IT IS SO ORDERED.

23   Dated: April 20, 2020

24

25

26
27

28
                                           5
